Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000831
                                                      13-MAR-2013
                                                      10:45 AM


                         SCPW-12-0000831

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       MICHAEL C. TIERNEY,
                            Petitioner,

                               vs.

     TED SAKAI, DIRECTOR OF PUBLIC SAFETY, STATE OF HAWAI#I,
                           Respondent.


                       ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner Michael C. Tierney submitted a petition for

a writ of mandamus, which was filed on February 8, 2013.

Petitioner seeks an order directing several state officials to

provide him outside dental and medical care.   Upon consideration

of the petition and the documents attached thereto and submitted

in support thereof, it appears that petitioner fails to

demonstrate a clear and indisputable right to receive outside

medical and dental treatment at the prison’s expenses.

Petitioner, therefore, is not entitled to mandamus relief.     See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)

(mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available). Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, March 13, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                2